DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The new limitation “a first seam portion extended in only one direction that is intersected with an unfolded direction of the airbag cushion, without an extension in a direction parallel to the unfolded direction” was not described in the specification.
Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a first seam portion extended in only one direction that is intersected with an unfolded direction of the airbag cushion, without an extension in a direction parallel to the unfolded direction” does not accurately describe applicant’s invention. As shown in Figs. 2 and 3, the ends of the first seam portion 110 extend in a direction parallel to the unfolded direction, thereby forming extensions in a direction parallel to the unfolded direction.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (US 2019/0016292 A1). Son discloses a roof airbag for a vehicle, the roof airbag comprising: an airbag cushion 30 located at a roof panel of the vehicle and configured to be unfolded from a first side portion to a second side portion of the roof panel during an operation of the airbag cushion; a first seam portion (e.g., the horizontally extending portion of seam 32, as shown in Fig. 4) extended in only one direction that is intersected with an unfolded direction of the airbag cushion, without an extension in a direction parallel to the unfolded direction, and joining upper and lower surfaces of the airbag cushion to each other; and an inflator 20 coupled to the first side portion of the roof panel, and connected to the airbag cushion, and configured to inject gas into the airbag cushion so as to allow the airbag cushion to be unfolded from the first side portion to the second side portion of the roof panel. Since the structure set forth in the cited reference is substantially identical to the claimed structure, the claimed properties or functions (i.e., “the airbag cushion is configured to contract in a direction parallel to the unfolded direction of the airbag cushion during an unfolding thereof thereby minimizing a non-protecting area associated with the airbag cushion”; compare Fig. 2 of applicant’s drawings) are presumed to be inherent to the cited reference. MPEP §2112.01(I). The first seam portion is formed by being spaced apart from a lateral end of the unfolded airbag cushion toward a central portion of the airbag cushion (e.g., Fig. 4). The roof airbag further comprises: a second seam portion (e.g., one or both of the horizontally extending portions of seams 34, as shown in Fig. 4) separated from the first seam portion in the unfolded direction of the airbag cushion, and allowing the upper and lower surfaces of the airbag cushion to be in contact with each other, and being extended in the direction intersected with the unfolded direction of the airbag cushion with a length relatively shorter than a length of the first seam portion (e.g., Fig. 4). The second seam portion comprises a plurality of second seam portions (e.g., both of the horizontally extending portions of seams 34, as shown in Fig. 4) arranged to be spaced apart from each other in an extended longitudinal direction thereof. The second seam portion is formed by being spaced apart from a lateral end of the unfolded airbag cushion toward a central portion of the airbag cushion (e.g., Fig. 4). A second bracket (e.g., 60) is coupled to the first side portion of the roof panel of the vehicle and coupled to the airbag cushion. A guide device is coupled to the roof panel of the vehicle, and connected to a lateral end of the unfolded airbag cushion, and extended in the unfolded direction of the airbag cushion to guide an unfolding of the airbag cushion from the first side portion to the second side portion of the roof panel, wherein the guide device comprises: a wire 80 mounted to the roof panel of the vehicle and extended in the unfolded direction of the airbag cushion; and a connecting portion (e.g., 75) connecting the airbag cushion to the wire.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2019/0016292 A1) in view of Lee et al. (US 2021/0138987 A1). Son teaches the limitations of claim 1, as explained above. In Son, the inflator is coupled to the roof panel by a first bracket 40. Son does not teach that the inflator is coupled to the roof panel by being connected to both a first bracket and a clamp. Lee teaches an inflator 320 that is connected to a roof panel by being connected to both a first bracket 310 and a clamp 330. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute a connection between an inflator and a roof panel as taught by Lee for a connection between an inflator and a roof panel as taught by Son in order to similarly secure the inflator to the roof panel. MPEP §2143(I)(B). All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
The applied reference has a common joint inventor and a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Son et al. (US 2019/0016292 A1) in view of Gammill et al. (US 2011/0163521 A1). Son teaches the limitations of claim 1, as explained above. In Son, the inflator is coupled to the roof panel by a first bracket 40. Son does not teach that the inflator is coupled to the roof panel by being connected to both a first bracket and a clamp. Gammill teaches an inflator 140 that is connected to a roof panel by being connected to both a first bracket 130 and a clamp 150. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute a connection between an inflator and a roof panel as taught by Gammill for a connection between an inflator and a roof panel as taught by Son in order to similarly secure the inflator to the roof panel. MPEP §2143(I)(B). All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A).
Response to Arguments
Applicant's arguments filed on November 18, 2022 have been fully considered but they are not persuasive.
Applicant argues:
Son describes a conventional seam that also extends in a direction parallel to an unfold direction. For example, FIG. 2 (reproduced below) shows a seam 32 that extends in both parallel and intersecting directions to the unfold direction. The seam 32 generates large non-protected areas (circled), the exact opposite of what is recited in the claims.

As noted in the above rejection, just the horizontally extending portion of the seam 32 (as shown, for example, in Fig. 4) in Son may be taken as corresponding to the claimed first seam portion, and that portion of the seam 32 extends “in only one direction that is intersected with an unfolded direction of the airbag cushion, without an extension in a direction parallel to the unfolded direction”. Contrary to applicant’s assertions, the seam 32 does not generate the non-protected areas circled on page 9 of the remarks. Rather, those non-protected areas are generated/defined by other seams.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614